
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EXECUTION COPY


INDEMNIFICATION AGREEMENT


        This Indemnification Agreement is dated as of                    , 2011,
and is made between DIRECTV, a Delaware corporation (the "Corporation") and
[name], a member of DIRECTV's Board of Directors (the "Indemnitee").


RECITALS


        A.    Section 145 of the General Corporation Law of the State of
Delaware (the "DGCL"), empowers the Corporation to indemnify its directors,
officers, employees and agents by agreement and to indemnify persons who serve,
at the request of the Corporation, as the directors, officers, employees or
agents of other entities or other enterprises, and expressly provides that the
indemnification and advancement of expenses rights provided by such Section 145
is not exclusive.

        B.    The Corporation's By-Laws require the Corporation to indemnify its
directors to the full extent that it shall have power under applicable laws to
do so and the By-Laws expressly provide that the indemnification provisions set
forth therein are not exclusive.

        C.    The Corporation, after reasonable investigation, has determined
that liability insurance coverage may be inadequate in certain circumstances to
cover all possible exposure for which Indemnitee should be protected. The
Corporation believes that the interests of the Corporation and its stockholders
would best be served by a combination of such insurance and contractual
indemnification by the Corporation of its directors.

        D.    The Board of Directors of the Corporation has determined that this
Agreement is reasonable and prudent and promotes the best interests of the
Corporation and its stockholders.

        E.    The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation.

        F.     Indemnitee is willing to serve or continue to serve as a director
of the Corporation on the condition that he or she is furnished the indemnity
and advancement of expenses provided for in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties, intending to be legally bound, agree
as follows:

        Section 1.    Certain Definitions.    For purposes of this Agreement,
the following definitions shall apply:

        (a)   The term "Action" shall be broadly construed and shall include,
without limitation, the investigation, preparation, prosecution, defense,
settlement, arbitration and appeal of, and the giving of testimony in, any
actual, threatened, pending or completed claim, action, suit or proceeding,
whether civil, criminal, administrative or investigative.

        (b)   The phrase "by reason of the fact that Indemnitee is or was or has
agreed to serve at the request of the Corporation as a director of the
Corporation" shall be broadly construed and shall include, without limitation,
past, present or future service at the request of the Corporation as a director,
officer, employee, agent, trustee, partner, manager or other similar capacity of
another corporation, joint venture, trust, employee benefit plan or other entity
or enterprise.

        (c)   The term "Corporation" shall include, without limitation, any
constituent corporation absorbed in a consolidation or merger which, if its
separate existence had continued, would have had power and authority to
indemnify its directors so that any person who is or was a director of

--------------------------------------------------------------------------------






such constituent corporation, or is or was serving at the request of such
constituent corporation as a director of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

        (d)   The term "disinterested director" shall mean a director who is not
a party to the Action in question.

        (e)   The term "expenses" shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys' fees and
related disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board of Directors,
which approval shall not be unreasonably withheld, and any federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense, settlement
or appeal of an Action or establishing or enforcing a right to indemnification
under this Agreement, Section 145 of the DGCL or otherwise.

        (f)    The term "judgments, fines and amounts paid in settlement" shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan.

        (g)   A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the Corporation and its
stockholders or, as appropriate, participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner "not opposed to the best
interests of the Corporation" as referred to in this Agreement.

        (h)   The term "other enterprises" shall include, without limitation,
employee benefit plans.

        Section 2.    General Indemnification.    

        To the fullest extent permitted by the laws of the State of Delaware:

        (a)   The Corporation shall indemnify Indemnitee if he or she was or is
a party or is threatened to be made a party to, or was or is required to testify
or otherwise provide evidence in, any Action by reason of the fact that
Indemnitee is or was or has agreed to serve at the request of the Corporation as
a director of the Corporation, or by reason of any action alleged to have been
taken or omitted in such capacity.

        (b)   This indemnification shall be for expenses, judgments, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such expenses,
judgments, fines and amounts paid in settlement), actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such Action or
any claim, issue or matter therein and any appeal therefrom, but shall only be
provided if Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal Action, if Indemnitee had no reasonable cause to
believe his or her conduct was unlawful.

        (c)   Notwithstanding the foregoing provisions of this Section 2, in the
case of any Action by or in the right of the Corporation to procure a judgment
in its favor by reason of the fact that Indemnitee is or was or has agreed to
serve at the request of the Corporation as a director of the

2

--------------------------------------------------------------------------------






Corporation, no indemnification shall be made in respect of any Action as to
which Indemnitee shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the Delaware Court of Chancery or the court
in which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court shall deem
proper.

        (d)   The termination of any Action or any claim, issue or matter
therein by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and, with respect to
any criminal action or proceeding, the Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

        Section 3.    Successful Defense—Partial Indemnification.    To the
extent that Indemnitee has been successful in defense of any Action on the
merits or otherwise, Indemnitee shall, to the fullest extent permitted by law,
be indemnified against expenses actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection with such Action. Without limiting the
foregoing, if any Action is disposed of on the merits or otherwise (including a
disposition without prejudice) without: (i) the disposition being adverse to
Indemnitee; (ii) an adjudication that Indemnitee was liable to the Corporation;
(iii) a plea of guilty or nolo contendere by Indemnitee; (iv) an adjudication
that Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation; and
(v) with respect to any criminal proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee's conduct was unlawful, then Indemnitee
shall be considered for the purposes hereof to have been wholly successful with
respect thereto.

        If Indemnitee is entitled under this Agreement to indemnification by the
Corporation for some of the expenses, judgments, fines or amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection with any Action, and any appeal therefrom, but not,
however, for the total amount thereof because Indemnitee is not wholly
successful, the Corporation shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines or amounts paid in settlement in
connection with or related to each successfully resolved claim, issue or matter
to the fullest extent permitted by law.

        Section 4.    Determination That Indemnification Is Proper.    

        (a)   Any indemnification hereunder shall (unless otherwise ordered by a
court of competent jurisdiction) be made by the Corporation unless a
determination is made that indemnification of such person is not proper in the
circumstances because he or she has not met the applicable standard of conduct
set forth in Section 2(b). Upon written request by Indemnitee to the Corporation
for indemnification pursuant to Section 6(a), a determination, if required by
applicable law, with respect to Indemnitee's entitlement thereto shall be made
(i) by a majority vote of disinterested directors, even if less than a quorum,
(ii) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum; (iii) if
there are no such disinterested directors or, if such disinterested directors so
direct, by independent legal counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; (iv) if so directed
by the Board, by the stockholders of the Corporation; or (v) by a court of
competent jurisdiction.

        (b)   Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee

3

--------------------------------------------------------------------------------






and reasonably necessary to make such determination. Any expenses incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
The Corporation promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.

        (c)   In the event the determination of entitlement to indemnification
is to be made by independent legal counsel pursuant to Section 4(a), the
independent legal counsel shall be selected by the Board of Directors of the
Corporation, and the Corporation shall give written notice to Indemnitee
advising him of the identity of the independent legal counsel so selected.

        Section 5.    Advance Payment of Expenses; Notification and Defense of
Claim.    

        (a)   To the fullest extent permitted by the laws of the State of
Delaware, expenses incurred by Indemnitee in defending an Action, or in
connection with an enforcement action pursuant to Section 6(b), shall, to the
extent not prohibited by law, be paid by the Corporation in advance of the final
disposition of such Action (provided such Action was not initiated by
Indemnitee) within thirty (30) days after receipt by the Corporation of a
statement from Indemnitee requesting such advancement of expenses. By the
execution and delivery to the Corporation of this Agreement, Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Corporation.
No other form of undertaking shall be required other than the execution of this
Agreement. Advances shall be unsecured and shall not bear interest. Advances of
expenses shall include any and all reasonable expenses incurred pursuing an
action to enforce this right of advancement, including expenses incurred by or
on behalf of Indemnitee in preparing and forwarding statements to the
Corporation to support the advances claimed.

        (b)   Promptly after receipt by Indemnitee of notice of the commencement
of any Action, Indemnitee shall, if a claim is to be made against the
Corporation hereunder, notify the Corporation of the commencement thereof. The
failure to promptly notify the Corporation of the commencement of the Action or
Indemnitee's request for indemnification or advancement of expenses, will not
relieve the Corporation from any liability that it may have to Indemnitee except
to the extent the Corporation is prejudiced in its defense of such Action as a
result of such failure.

        (c)   If the Corporation shall be obligated to advance expenses to
Indemnitee as provided in this Agreement, legal counsel retained by the
Corporation to represent Indemnitee in connection with such Action shall be
reasonably acceptable to Indemnitee and Indemnitee or such counsel shall keep
the Corporation reasonably apprised of any developments in the Action, and
comply with any reasonable request by the Corporation for information relating
to such Action. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Corporation, the Corporation
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Action, provided
that (1) Indemnitee shall have the right to employ Indemnitee's own counsel in
such Action at Indemnitee's expense and (2) if: (i) the employment of counsel by
Indemnitee has been previously authorized in writing by the Corporation;
(ii) counsel to the Corporation or Indemnitee shall have reasonably concluded
that there may be a conflict of interest, or reasonably believes that a conflict
is likely to arise, on any significant issue between the Corporation and
Indemnitee in the conduct of any such defense; or (iii) the Corporation shall
not, in fact, have employed counsel to assume the defense of such Action, then
the fees and expenses of Indemnitee's counsel shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.

4

--------------------------------------------------------------------------------





        (d)   Notwithstanding any other provision to the contrary, to the extent
that Indemnitee is, by reason of the fact that Indemnitee is or was or has
agreed to serve as a director of the Corporation, a witness, non-party witness
or otherwise participates in any Action at a time when Indemnitee is not a party
in the Action, the Corporation shall indemnify Indemnitee against all expenses
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection therewith and shall, in accordance with Section 5(a), advance
expenses to Indemnitee.

        Section 6.    Procedure for Indemnification.    

        (a)   To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Corporation shall, promptly upon receipt of such a request, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

        (b)   The Corporation's determination whether to grant Indemnitee's
indemnification request shall be made promptly and, in any event, within thirty
(30) days following receipt of a request pursuant to Section 6(a). The right to
indemnification as granted by Section 2 shall be enforceable by Indemnitee in
any court of competent jurisdiction if the Corporation denies such request, in
whole or in part, or fails to respond within such 30-day period. It shall be a
defense to any such action (other than an action brought to enforce a claim for
the advancement of expenses under Section 5 hereof) that Indemnitee has not met
the standard of conduct in Section 2, but the burden of proving such defense is
on the Corporation. Neither the failure of the Corporation (including its Board
of Directors or one of its committees, or its independent legal counsel) to have
made a determination prior to the commencement of such action that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct in Section 2, nor the fact that there
has been an actual determination by the Corporation (including its Board of
Directors or one of its committees, or its independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct. Indemnitee's expenses incurred in connection
with successfully establishing Indemnitee's right to indemnification, in whole
or in part, in any such proceeding or otherwise shall also be indemnified by the
Corporation.

        (c)   Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 6, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a contrary determination. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption.

        Section 7.    Insurance and Subrogation.    

        (a)   The Corporation may purchase and maintain insurance on behalf of
Indemnitee against any liability asserted against, and incurred by, Indemnitee
or arising out of Indemnitee's status whether or not the Corporation would have
the power to indemnify Indemnitee against such liability under the provisions of
this Agreement. If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of an
Action, the Corporation shall give prompt notice of the commencement of such
Action to the insurers in accordance with the procedures set forth in the
policy. The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Action in accordance with the terms of such policy.

        (b)   In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee

5

--------------------------------------------------------------------------------






under any insurance policy, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Corporation shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

        (c)   The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable (or for which advancement is
provided) hereunder (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) if and to the extent
that Indemnitee has otherwise actually received such payment under this
Agreement or any insurance policy, contract, agreement or otherwise.

        (d)   The Corporation's obligation to indemnify or advance expenses
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, employee, agent, trustee, partner, manager or other
similar capacity, of any other corporation, joint venture, trust, employee
benefit plan or other entity or enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, joint venture, trust, employee benefit plan or
other entity or enterprise.

        Section 8.    Limitation on Indemnification.    Notwithstanding any
other provision to the contrary, the Corporation shall not be obligated pursuant
to this Agreement:

        (a)    Claims Initiated by Indemnitee.    To indemnify or advance
expenses to Indemnitee with respect to an Action (or part thereof) initiated by
Indemnitee, except with respect to an Action brought to establish or enforce a
right to indemnification (which shall be governed by the provisions of
Section 6(b)) or advancement of expenses, unless such Action (or part thereof)
was authorized or consented to by the Board of Directors.

        (b)    Action for Indemnification.    To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any Action instituted by
Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee's right to indemnification in such Action,
in whole or in part, or unless and to the extent that the court in such Action
shall determine that, despite Indemnitee's failure to establish their right to
indemnification, Indemnitee is entitled to indemnity for such expenses;
provided, however, that nothing in this Section 8(b) is intended to limit the
Corporation's obligation with respect to the advancement of expenses to
Indemnitee in connection with any such Action instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 5.

        (c)    Section 16 Violations.    To indemnify Indemnitee on account of
any proceeding where final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

        (d)    Non-compete and Non-disclosure.    To indemnify Indemnitee in
connection with proceedings or claims involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Corporation, or any subsidiary of the Corporation, if any.

        Section 9.    Certain Settlement Provisions.    The Corporation shall
have no obligation to indemnify Indemnitee under this Agreement for amounts paid
in settlement of any Action without the Corporation's prior written consent,
which shall not be unreasonably withheld, conditioned or delayed. The
Corporation shall not settle any Action in any manner that would impose any fine
or other obligation on Indemnitee without Indemnitee's prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.

6

--------------------------------------------------------------------------------



        Section 10.    Savings Clause.    If any provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to expenses,
judgments, fines and amounts paid in settlement with respect to any Action,
whether civil, criminal, administrative or investigative (formal or informal),
including an Action by or in the right of the Corporation, to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.

        Section 11.    Contribution.    To provide for just and equitable
contribution when the indemnification provided for herein is held by a court of
competent jurisdiction to be unavailable to Indemnitee in whole or in part, it
is agreed that, in such event, the Corporation shall, to the fullest extent
permitted by law, contribute to the payment of Indemnitee's expenses, judgments,
fines and amounts paid in settlement with respect to any Action, in an amount
that is just and equitable in the circumstances, taking into account, among
other things, contributions by other directors and officers of the Corporation
or others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to: (i) the failure of
Indemnitee to meet the standard of conduct set forth in Section 2; or (ii) any
limitation on indemnification set forth in Sections 5(c), 8 or 9.

        Section 12.    Determination Prior to Final Disposition of the
Action.    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement (other than with respect to the advancement of expenses) shall be
required to be made prior to the final disposition of the Action.

        Section 13.    Form and Delivery of Communications.    Any notice or
other communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, overnight mail or courier service, or certified or registered mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice):

If to the Corporation:

DIRECTV
2230 E. Imperial Highway
El Segundo, CA 90245
Attn: General Counsel
Facsimile: 310-964-0838

If to Indemnitee, then to his or her address as set forth below his or her
signature hereto.

        Section 14.    Subsequent Legislation.    If the DGCL is amended after
adoption of this Agreement to expand further the indemnification and advancement
of expenses permitted to directors, then the Corporation shall indemnify
Indemnitee and advance expenses to the fullest extent permitted by the DGCL, as
so amended.

        Section 15.    Nonexclusivity.    The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation's Certificate of Incorporation or By-Laws, in any court in
which a proceeding is brought, the vote of the Corporation's stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee's rights
hereunder shall continue after Indemnitee has ceased acting as a director of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Corporation's Certificate of Incorporation or By-Laws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement.

7

--------------------------------------------------------------------------------



        Section 16.    Interpretation of Agreement.    It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by applicable law.

        Section 17.    Entire Agreement.    This Agreement and the documents
expressly referred to herein constitute the entire agreement between the parties
on the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are expressly superseded by this Agreement.

        Section 18.    Modification and Waiver.    No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

        Section 19.    Successors and Assigns.    All of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.

        Section 20.    Service of Process and Venue.    For purposes of any
claims or proceedings to enforce this Agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware, California and New York or any state in which
Indemnitee resides, and waives and agrees not to raise any defense that any such
court is an inconvenient forum or any similar claim.

        Section 21.    Governing Law.    This Agreement shall be governed
exclusively by and construed according to the laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within Delaware. If a court of competent jurisdiction shall make a
final determination that the provisions of the law of any state other than
Delaware govern indemnification by the Corporation of its directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

        Section 22.    Resignation.    Indemnitee irrevocably agrees that he or
she shall tender his or her resignation as a director if required to do so in
accordance with the By-Laws of the Corporation. In addition, Indemnitee
irrevocably acknowledges and agrees that, if he or she shall fail or refuse to
tender such resignation as so required, the provisions of this Section 22 shall
constitute such resignation, effective as of the date provided in the By-Laws of
the Corporation.

        Section 23.    Counterparts.    This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
to be effective as of the date first above written.



  DIRECTV



 

By

 

--------------------------------------------------------------------------------



  Name:    



  Title:    



 

INDEMNITEE:



 

By

 

--------------------------------------------------------------------------------



  Name:    



  Address:    

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION COPY



INDEMNIFICATION AGREEMENT
RECITALS
